Dismissed and Memorandum Opinion filed October 10, 2013




                                        In The

                       Fourteenth Court of Appeals

                                 NO. 14-12-00999-CR
                                 NO. 14-12-01000-CR

                        ZACHARIAH HARVEY, Appellant
                                           V.

                         THE STATE OF TEXAS, Appellee

                      On Appeal from the 174th District Court
                               Harris County, Texas
                    Trial Court Cause Nos. 1362749 and 1362750

                   MEMORANDUM                      OPINION


      These appeals are from the denial of a pretrial application for writ of habeas
corpus and motion for reasonable bond filed in connection with a charge of murder
(Trial Court Cause No. 1311763) and a charge of injury to a child (Trial Court
Cause No. 1311762).1         Currently pending in this court is the appeal from

      1
          The application was assigned Trial Court Cause Nos. 1362749 and 1362750.
appellant’s conviction for murder. (Trial Court Cause No. 1311763; Appeal No.
14-13-00774-CR).

      Appellant is no longer confined based on the process underlying his original
detention, but is now confined pursuant to judgment and sentence in Trial Court
Cause No. 1311763.         Accordingly, the legal issues raised in appellant’s
applications for writ of habeas are moot. Saucedo v. State, 795 S.W.2d 8, 9 (Tex.
App.—Houston [14th Dist.] 1990, no pet.). See also Martinez v. State,826 S.W.2d
620, 620 (Tex. Crim. App. 1992) (an appeal challenging the denial of
a pretrial application for writ of habeas corpus is rendered moot when the appellant
is convicted of the underlying offense before the appellate court rules on the writ).

      Accordingly, we order the appeals dismissed.


                                 /s/          William J. Boyce
                                              Justice



Panel consists of Justices Boyce, Jamison, and Busby.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                          2